Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,670,050 to Castner et al. (Cited in ISR) in view of U.S. Patent Pub. No. 2015/0322213 to Muller et al.
As to claims 1, 3-5, 8, 11-12, and 16-19, Castner discloses a process for preparing a polyurethane comprising the reaction product of polyoxymethylene polyol, a polyester polyol, and a polyisocyanate component wherein the polyoxymethylene polyol contains 85 to 99% by weight of oxymethylene units with the rest derived from ethylene oxide (3:50-73, 4:50-65) and Castner teaches that the amounts of oxymethylene polymer and polyester polyol are provided in variable ratios to allow modifications and the polyurethane comprises 20 to about 80%, preferably 40 to 60% by weight of the oxymethylene polyol (10:68-75). The position is taken that the content of oxymethylene units in the polyurethane polyol overlaps the claimed amount of oxymethylene units. It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In light of the cited patent case law, it would have been obvious to a person of ordinary skill in the art to 
Castner does not teach the claimed polyoxymethylene polyols.
Muller teaches a process for preparing polyoxymethylene polyols by reacting formaldehyde, bifunctional polyether or polyesters, ethylene oxide and catalysts wherein the molecular weight of the polyols is less than 4,500 g/mol (0012).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyols of Castner for the polyols of Muller because the polyols of Muller can be reacted directly after preparation or after isolation with isocyanates without the use of additional catalysts or additives. The polyols also allow for the control of particular physical properties such as glass transition temperatures, melting ranges, and viscosities (0013).
As to claim 6, Castner teaches polyisocyanates containing 1 to 3 NCO groups. It would have been obvious to use the trifunctional polyisocyanate taught in Castner to increase the crosslink density of the polyurethane and improve certain mechanical properties relating to tensile strength, etc.
As to claim 7, Castner discloses an NCO index of isocyanate to isocyanate reactive components of 0.8 moles to 1.2 moles (10:64).
As to claim 9, Castner discloses the polyoxymethylene polymerization is performed in the presence of a catalyst (6:27-42).
As to claims 10 and 14, Castner does not teach a flame retardant (See Examples).
As to claim 13, with regard to the calorific value, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,670,050 to Castner et al. in view of U.S. Patent Pub. No. 2015/0322213 to Muller et al. that has been explained above and applied here as such in view of U.S. Patent No. 4,317,752 to Blount.
As to claim 15, Castner fails to teach the polyurethane as an insulation material.
However, the use of polyurethane plastics in thermal or sound insulation was known at the time of filing. This is supported by Blount (1:19-25). Accordingly, it would have been obvious to a person of ordinary skill in the art that the polyurethane plastic could be used as an insulation material based on the tenet wherein it is prima facie obvious to combine two compositions (polyurethanes) each of which is taught by the prior art to be useful for the same purpose (adhesives, coatings, castings), in order to form a third composition to be used for the very same purpose...(insulation material). The idea of combining them flows logically from .
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the Castner and Muller references fail to discuss fire retardance or ignition properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argued that Castner fails to teach the polyoxymethylene polyol component.  This has been noted in the rejection.  Castner is directed to reaction product copolymers of polyisocyanates, polyols, and polyoxymethylene polymers wherein the polymers account for 20 to 80% by weight and more preferably 40 to about 60% by weight of the reaction product (10:70-75).  The amount of oxymethylene units is 98% in the examples, therefore, the amount of oxymethylene units in the reaction product would be 18 to 88% and more preferably 38 to 58% by weight.  This ranges overlaps the claimed range.
The combination of references suggest substituting the polyoxymethylene polymers of Castner for the polyoxymethylene polymers of Muller because the polyols allow for the control of particular physical properties such as glass transition temperatures, melting ranges, and viscosities (0013) and do not require the use of catalysts or further additives in the reaction with isocyanates.


Results must be Unexpected:
	Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
	Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
	Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
	In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
	***The prior art of record does not suggest that the polyoxymethylene polyols would improve fire retardance in polyurethanes without the use of conventional fire retardant additives.
 
Claims Must be Commensurate with Showings:
	Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
	Firstly, the showings are not commensurate in scope with very broad claims, which encompass hundreds of compounds, in particular with respect to the polyisocyanate component and the starter compound, while only one for each is used in the examples.  Claim 1 recites a genus of polyisocyanate and starter compound and the claims are open to any amount of the polyisocyanate.  Furthermore, the claims do not show a polyol prepared from a starter compound having at least 2 active hydrogen atoms.  The applicants alleged unexpected fire retardance is not substantiated with evidence that uses the claimed polyol prepared from a starter compound having at least 2 active hydrogen atoms.
Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate in the claims.  The results are clearly not reasonably commensurate in given that applicants' have demonstrated improved fire retardance for precisely 1 species of polyisocyanate used in 1 specific amount.  Further, the claimed polyol is not used in the examples.  

The applicants have failed to provide evidence to overcome the prior art of record with respect to the claimed amount and type of polyol component.  The applicants have to present the data, explain how the data provides an unexpected result and discuss how the claimed invention is different from the invention in the prior art to overcome the prima facie case of obviousness.  The applicants have failed to do so because the claimed polyol component is not used in the evidence provided in the specification.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763